I concur. I am not prepared to say that O'Gorman v. UtahRealty  Construction Co., Utah, 129 P.2d 981, is applicable in this case. While error in overruling a demurrer is ordinarily waived by pleading over, the rule may be different in a case where the ruling compels a choice between a pleading over and thus denying the pleader of the right to exploit a theory or standing on the first complaint and thereby running the risk that if the ruling on the demurrer is sustained by the appellate court he would be out of court entirely. I do not think the pleader is required to exercise the opportunity to try his case on a particular theory only at peril of being out of court altogether. I think in such cases pleading over does not waive the error but the ruling is presented for review.
In this case, however, an examination of the original complaint reveals that it was subject to the same infirmities as the amended complaint in those respects pointed out by the court's opinion in this case. Hence, the State would be no further advanced if reinstatement of the original complaint were permitted. A demurrer interposed would have to be sustained, not on the grounds assigned by the judge of the lower court, but for the reasons stated by Mr. Justice Larson in the above opinion. *Page 191